Citation Nr: 1341033	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  11-31 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for ischemic heart disease, to include as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

As the Veteran did not perfect a timely appeal of his claim for service connection for diabetes mellitus, and as the issue was not certified for appellate review or otherwise treated as if in appellate status, the claim is not addressed in this appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

In December 2010, the Veteran filed a claim for service connection for PTSD, which the RO has correctly interpreted as a claim to reopen, as the RO previously denied service connection for both PTSD and a mental health condition, to include anxiety, depression, and an adjustment disorder.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Board has rephrased the claim to reopen as encompassing any acquired psychiatric disorder.  See Clemons, 23 Vet. App. at 5 (instructing that service connection claims for PTSD should be construed broadly to encompass any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  


FINDINGS OF FACT

1.  In April 2009, the RO denied service connection for PTSD and a mental health condition, to include anxiety, depression, and an adjustment disorder; the Veteran failed to appeal the denial and no new and material evidence was received within the appeal period.

2.  The evidence submitted since April 2009 is cumulative, does not relate to an unestablished fact, and fails to raise a reasonable possibility of substantiating the  claim.

3.  The competent evidence of record establishes that the Veteran does not have ischemic heart disease.


CONCLUSIONS OF LAW

1.  The criteria for reopening service connection for an acquired psychiatric disorder, to include PTSD, an anxiety disorder, a depressive disorder, and an adjustment disorder, have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1101 (2013).

2.  The criteria for service connection for ischemic heart disease, to include as due to Agent Orange exposure, have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.303, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A January 2011 notice letter was provided to the Veteran prior to the initial adjudication of his claims.  This letter satisfied VA's notice requirements by apprising the Veteran of the criteria for establishing service connection, as well as the regulations pertinent to the establishment of an effective date and of a disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letter advised the Veteran that his claim for service connection for PTSD had been previously denied and the reason for the prior denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's VA and private medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2). 

The Veteran was provided with VA examinations and medical opinions with regard to both his acquired psychiatric disorder and ischemic heart disease service connection claims.  The examination reports reflect that the examinations provided were adequate, as the examiners conducted comprehensive clinical evaluations, and their medical opinions are supported by detailed rationales and are consistent with the record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that to have probative value, the opinion provider must be fully informed of the pertinent factual premises, provide a fully articulated opinion, and provide a supportive reasoned analysis).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Claim to Reopen

The RO denied service connection for PTSD and a mental health condition, to include anxiety, depression, and an adjustment disorder, in April 2009.  As the Veteran did not appeal this denial, the denial of the claim is now final.

A previously denied claim may be reopened by the submission of new and material evidence.  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App 273 (1996).  

Evidence is new if it has not been previously submitted to agency decision-makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist to provide a medical opinion, which in turn might raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

At the time of the issuance of the April 2009 rating decision, the pertinent evidence of record included the Veteran's service personnel records, service treatment records, private treatment records, and the Veteran's statement made in support of his claim.

The Veteran's service personnel records reflected that the Veteran served on active duty for two years, from July 1969 to July 1971, which included approximately 11 months of service in the Republic of Vietnam.  

The Veteran's service treatment records reflected that no psychiatric abnormalities were assessed during the pre-induction examination conducted prior to the Veteran's entrance to service, at which time he denied ever having experienced depression or excessive worry or nervous trouble of any sort.  No psychiatric treatment was documented during service, and no psychiatric abnormalities were noted on separation from service.  However, the Veteran affirmed experiencing depression or excessive worry when completing his separation medical history report.

Private treatment records reflected that the Veteran was admitted for in-patient psychiatric treatment from August to September 2000.  The Veteran, who was assessed as psychiatrically unstable, reported a military history unsupported by his service records.  He stated that he had three years of active service, with 18 months of Vietnam service, during which he was blown out of truck, injured his back, and remained "in the mud" for two days before being found.  He further reported refusing receipt of the Purple Heart Medal.  The Veteran was diagnosed with major depressive disorder with psychotic features.  

In a statement in support of his claim, the Veteran asserted that he developed PTSD as the result of his combat-related experiences while serving in Vietnam.

In April 2009, the RO denied the Veteran's service connection claim for an acquired psychiatric disorder, adjudicated as a service connection claim for PTSD and a service connection claim for a mental health condition, including anxiety, depression, and an adjustment disorder, because the evidence of record failed to reflect that the Veteran had a service-related psychiatric disorder.  The Veteran had been scheduled to attend a VA psychiatric examination, but he failed to appear.  The Veteran did not appeal this decision and no new and material evidence was received within the appeal period.  Consequently, the rating decision became final.  See 38 U.S.C.A. § 7105(b)-(c), (d)(3) (West 2002); Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); 38 C.F.R. §§ 3.156(a), (b).

Since the issuance of the April 2009 rating decision, the evidence relevant to the claim that has been associated with the claims file includes the Veteran's submitted statements, VA treatment records, and a VA psychiatric examination.

In his submitted statements, the Veteran reports that during his Vietnam service, he was assigned to a service battery as a supply clerk and that he had numerous temporary assignments to various artillery batteries and fire support bases.

The Veteran's VA treatment records reflect diagnoses of depression, but fail to explore the etiology of his depression or suggest a relationship to service.

The March 2011 VA examination report, which is accompanied by two clarifying addenda, reflects that the examiner determined that the Veteran did not meet the diagnostic criteria for PTSD, due to the infrequency of his reported PTSD symptoms.  The examiner diagnosed the Veteran with major depressive disorder.  The examiner further stated that the question of whether the Veteran's current depression is related to service is legitimately raised by the Veteran's reported depressive symptoms in service.  However, the examiner noted that the Veteran reported that "he was doing well" prior to his second divorce in 1999, at which time he became depressed, lost his job, and was ultimately hospitalized for depression with psychosis in 2000; and he has remained depressed since that time.  Given the Veteran's report of his normal psychosocial functioning prior to 1999, the examiner determined that the Veteran's current major depressive disorder was less likely than not related to service.

The Veteran's submitted statements, while new, are not material, as the Veteran's reports of the circumstances of his service, absent any indication that these circumstances resulted in a permanent psychiatric disorder, fail to raise a reasonable possibility of substantiating the claim or trigger a duty to conduct any further development of the claim.

The Veteran's VA treatment records are also new; however, they merely continue to reflect the Veteran's diagnosis of and treatment for depression, as previously reflected by the Veteran's 2000 private hospitalization records.  

Likewise, the 2011 VA psychiatric examination report is new, but the examiner's opinion that the Veteran does not have PTSD, but only a nonservice-related major depressive disorder, fails to raise a reasonable possibility of substantiating the service connection claim for a psychiatric disorder.  Moreover, as the examination report reflects that the examiner performed a comprehensive psychiatric examination of the Veteran and offered supporting rationale for his medical opinions, which were consistent with the Veteran's reports and documented medical history, no further duty to develop the claim is triggered by this new evidence.

In sum, as the submitted evidence is new, but not material, and fails to trigger any further duty to assist, the evidence cannot serve as a basis for reopening the claim.

Service Connection

The Veteran contends that he currently has ischemic heart disease as the result of his in-service exposure to Agent Orange.

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to a herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

The Veteran's DD Form 214 reflects that the Veteran served approximately 11 months in the Republic of Vietnam; thus, his presumptive exposure to Agent Orange is established.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including ischemic heart disease, shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 14,391 (March 25, 2010); 75 Fed. Reg. 53,202 (August 31, 2010).

As referenced above, the predicate for establishing service connection is evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a present disability, there can be no valid claim). 

While the Veteran himself, by nature of his appeal seeking service connection for ischemic heart disease, asserts that he does have this cardiac impairment, ischemic heart disease is not a disability capable of lay observation, as clinical and radiological expertise is required.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation); see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); and see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).  As such, the Veteran's statements cannot serve to establish competent evidence of a current disability.  

Although the Veteran would be competent to report that he had been diagnosed with ischemic heart disease by a medical professional, he has made no such assertion, and the medical evidence of record fails to reflect such a diagnosis.  The Veteran's private and VA treatment records reflect that due to his nonservice-connected deep vein thrombosis, the Veteran has developed multiple pulmonary emboli, for which he receives Coumadin, an anticoagulant.  Thus, the anticoagulant medication is not prescribed to treat a cardiac impairment.  Moreover, while the Veteran has occasional edema of his lower extremities, this symptom is related to a nonservice-connected dermatological condition, stasis dermatitis.  Furthermore, the final results of a nuclear stress test performed in January 2008 were interpreted as failing to reveal any evidence of myocardial ischemia.  

In April 2011, the Veteran was provided with a VA cardiac examination to determine whether he currently has ischemic heart disease; however, the VA examiner found no clinical evidence of ischemic heart disease on examination or reflected in the Veteran's treatment records.  The examiner clarified that a notation in the Veteran's treatment records that he had undergone a coronary bypass surgery was erroneous, as the Veteran denied undergoing such a surgery (or any cardiac treatment whatsoever), and he evidenced no related surgical scar.  The examiner further explained the non-cardiac etiologies for the Veteran's lower leg edema and anticoagulant therapy, as referenced above.


In sum, the competent evidence of record fails to reflect that the Veteran has ischemic heart disease; thus, service connection for ischemic heart disease is not warranted.


ORDER

The claim for service connection for a psychiatric disorder is not reopened.

Service connection for ischemic heart disease is denied.




____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


